Exhibit 99.1 380 Sentry Parkway Blue Bell, PA19422 PRESS RELEASE For Release:Immediate Contact: William E. Hitselberger (610) 397-5298 PMA Capital Expects to Report Improved Operating Results from Ongoing Operations, Charge at Discontinued Operations Blue Bell, PA, February 3,2009– PMA Capital Corporation (NASDAQ: PMACA) today announced that it intends to release its fourth quarter and full year 2008 financial results on Thursday, February 19, 2009, after the market closes. The Company expects to report operating income, which it defines as net income (loss) excluding net realized investment gains (losses) and results from discontinued operations, of between $0.10 and $0.12 per share for the fourth quarter of 2008 and between $0.66 and $0.68 per share for the full year of 2008, compared to $0.09 and $0.44 per share for the same periods in 2007.The Company expects to report revenue and operating income growth at each of its ongoing operating segments for both the fourth quarter and full year 2008, compared to the same periods in 2007, as the combined ratio at The PMA Insurance Group should continue to improve and its Fee-based Business should continue to experience strong revenue growth. The
